Title: To Benjamin Franklin from the Abbé Raimondo Niccoli with a Note by Franklin, 26 May 1777
From: Niccoli, Raimondo, abbé
To: Franklin, Benjamin


Du petit Luxembourg Lundy 26 may 1777
L’abbé Niccoli prie Monsieur franklin de luy faire l’honneur de venir dejeuner chés luy Mercredy matin 28 de ce mois à 9 heures du matin. Il luy donnera une bonne tasse de chocolat.
Il l’assure de son respect.


[Note in Franklin’s hand:] The above is a Note from Abbé Niccoli Minister of the Grand Duke (of Tuscany). The Intention of it was to give the Emperor an Opportunity of an Interview with me, that should appear accidental. M. Turgot et L’abbé [blank in MS] were there to be present, and by their Knowledge of what pass’d, to prevent or contradict false Reports. The Empr. did not appear, and the Abbé since tells me that the Number of other Persons who occasionally visited him that Morning of which the Emperor was inform’d, prevented his Coming: that at 12 understanding they were gone, he came; but I was gone also.

 
Addressed: à Monsieur / Monsr. le Docteur Franklin
